KRUEGER, Judge.
The offense is possession of whiskey for sale in a dry area. The punishment assessed is confinement in the county jail for a period of thirty days and a fine of $750.00.
It was charged in the complaint and information that appellant did unlawfully possess whiskey for the purpose of sale in a dry area. In addition thereto, the State, for the purpose of enhancing the punishment, alleged two prior convictions of offenses of like character.
Upon the trial of the case, appellant waived a jury and entered a plea of guilty which resulted in his punishment being assessed as above stated. From this judgment of conviction he appealed to this Court.
There is no statement of facts in the record, nor are there any bills of exception brought forward. The complaint and information appear to be in due form. Consequently, there is nothing presented for review.
The judgment of the trial court is affirmed.
Opinion approved by the Court.